EXAMINER’S COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2021 has been entered.
Closest Prior Art
US Patent/US Patent Publication
Rosenthal, US 2015/0206349 recited paper #2021012 mailed October 20, 2020, is the closest prior art. Forward citations of Rosenthal failed to reveal closer prior art. Prior art cited during prosecution of Rosenthal, abandoned, failed to reveal closer prior art. Rosenthal alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Non-Patent Literature
Burlington Free Press is the closest non-patent literature prior art. In Burlington Free Press: Many of the firms exhibiting here say facial recognition just isn't enough. Like two-factor authentication , in which you have to log in twice with passwords to connect to a website, they believe the even more effective way to connect is a combination of signing in with your eyes, facial expressions and voice. "A single biometric does not work," said Rob Douglas, CEO of Toronto-based start-up BioConnect. His firm showed off a platform that registers a user of a phone by blinking the eyes, moving the face back and forth, and reading numbers and words aloud…Mastercard, which just announced it was ditching the relic of another era — the signature — to authenticate a transaction in April, displayed new concepts in shopping via augmented reality and virtual reality. Rival Visa touted traditional biometrics like face, fingerprint and voice for use with its own mobile wallet, Visa Checkout, for authentication on sales. Burlington Free Press alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each US patent/patent publication cited below implements aspects of user authentication and augmented reality. Several attempts were made by the undersigned examiner to draft a non-final office action based upon a combination of documents, but neither attempt was considered to be fair and reasonable.
US 2016/0180072 	June 2016
US 2016/0300293 	October 2016
US 2018/0150831 	May 2018
US 9,985,786 	May 2018
US 2018/0189759 	July 2018
US 10,095,929 	October 2018
US 10,122,719 	November 2018
US 2018/0315115 	November 2018
US 2019/0156404 	May 2019
US 2019/0197599 	June 2019
US 10,482,664 	November 2019
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                   January 27, 2021